Case: 12-50617       Document: 00512187600         Page: 1     Date Filed: 03/26/2013



                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

           IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                    FOR THE FIFTH CIRCUIT     March 26, 2013

                                                                                  Lyle W. Cayce
                                                                                       Clerk
                                     No. 12-50617
                                   Summary Calendar


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS ALBERTO HOLGUIN-MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-247-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Carlos Alberto Holguin-Martinez appeals his 18-month concurrent prison
terms for conspiracy to import marijuana, importation of marijuana, conspiracy
to possess with intent to distribute marijuana, and possession with intent to
distribute marijuana. He acted as the driver in a scheme to bring marijuana
across the border from Mexico and was paid $1,000 per load. He challenges the
district court’s finding that he was not a minor participant in the offense conduct
under U.S.S.G. § 3B1.2.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50617    Document: 00512187600     Page: 2    Date Filed: 03/26/2013

                                 No. 12-50617

      According to Holguin-Martinez, others who recruited him, registered the
car in his name, and loaded the car had a more significant role. He asserts that,
as a mere courier, he was less culpable. He contends that his friend who
vouched for him to the recruiters and assisted him in crossing the border,
Christian Davila, had an equal or more significant role.
      We review the district court’s finding on the defendant’s role for clear
error. United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005). As the
person whose role it was to transport the marijuana across the border, Holguin-
Martinez has not shown that he was “substantially less culpable than the
average participant” or that his actions were peripheral to the criminal activity
for which he was held accountable. Id. at 203-04 (internal quotation marks and
citation omitted); United States v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001).
Although Holguin-Martinez may have been merely a courier, he has not shown
that the district court clearly erred in denying the minor role adjustment.
Villanueva, 408 F.3d at 203-04 ; United States v. Buenrostro, 868 F.2d 135, 138
(5th Cir. 1989).
      AFFIRMED.




                                       2